Case 3:17-cv-01154-LAB-AGS Document 164-2 Filed 05/08/20 PageID.3296 Page 1 of 10




                           EXHIBIT “B”
Case 3:17-cv-01154-LAB-AGS Document 164-2 Filed 05/08/20 PageID.3297 Page 2 of 10

                               Amanda Daniels 8/24/2018


     1               IN THE UNITED STATES DISTRICT COURT

     2             FOR THE SOUTHERN DISTRICT OF CALIFORNIA

     3
         _______________________________________
     4                                          )
         MICHELLE MORIARTY, AN INDIVIDUAL, AS   )
     5   SUCCESSOR IN INTEREST TO THE ESTATE    )
         OF HERON MORIARTY AND AS GUARDIAN AD   )
     6   LITEM TO ALEXANDRIA MORIARTY, ELIJAH   )
         MORIARTY, AND ETERNITY MORIARTY,       )
     7                                          ) CASE NO.
                                                ) 3:17-CV-01154-LAB-
     8                       Plaintiffs,         ) AGS
                                                )
     9                  vs.                     )
                                                )
    10   COUNTY OF SAN DIEGO, DR. ALFRED        )
         JOSHUA, INDIVIDUALLY, AND DOES 1       )
    11   THROUGH 10, INCLUSIVE,                 )
                                                )
    12                       Defendants.        )
         _______________________________________)
    13

    14

    15

    16                    DEPOSITION OF AMANDA DANIELS

    17                        TEMECULA, CALIFORNIA

    18                            AUGUST 24, 2018

    19

    20

    21

    22

    23   REPORTED BY SANDRA NALLEY, CSR NO. 13607

    24

    25

                      Peterson Reporting Video & Litigation Services        1

                                       Exhibit B
Case 3:17-cv-01154-LAB-AGS Document 164-2 Filed 05/08/20 PageID.3298 Page 3 of 10

                               Amanda Daniels 8/24/2018


     1               IN THE UNITED STATES DISTRICT COURT

     2             FOR THE SOUTHERN DISTRICT OF CALIFORNIA

     3
         _______________________________________
     4                                          )
         MICHELLE MORIARTY, AN INDIVIDUAL, AS   )
     5   SUCCESSOR IN INTEREST TO THE ESTATE    )
         OF HERON MORIARTY AND AS GUARDIAN AD   )
     6   LITEM TO ALEXANDRIA MORIARTY, ELIJAH   )
         MORIARTY, AND ETERNITY MORIARTY,       )
     7                                          ) CASE NO.
                                                ) 3:17-CV-01154-LAB-
     8                       Plaintiffs,        ) AGS
                                                )
     9                  vs.                     )
                                                )
    10   COUNTY OF SAN DIEGO, DR. ALFRED        )
         JOSHUA, INDIVIDUALLY, AND DOES 1       )
    11   THROUGH 10, INCLUSIVE,                 )
                                                )
    12                       Defendants.        )
         _______________________________________)
    13

    14

    15                       DEPOSITION OF AMANDA DANIELS,

    16   taken at the offices of the Perryman Law Firm, 32605

    17   Temecula Parkway, Suite 314, Temecula, California, on

    18   Friday, August 24, 2018, at 9:07 a.m., before Sandra

    19   Nalley, Certified Shorthand Reporter, CSR No. 13607.

    20

    21

    22

    23

    24

    25

                      Peterson Reporting Video & Litigation Services        2

                                       Exhibit B
Case 3:17-cv-01154-LAB-AGS Document 164-2 Filed 05/08/20 PageID.3299 Page 4 of 10

                               Amanda Daniels 8/24/2018


     1                       A P P E A R A N C E S:

     2

     3   FOR THE PLAINTIFFS:

     4              MORRIS LAW FIRM
                    BY: CHRISTOPHER S. MORRIS, ESQ.
     5              BY: DANIELLE R. PENA, ESQ.
                    401 West A Street, Suite 1820
     6              San Diego, California 92101
                    619.826.8060
     7              Dpena@morrislawfirmapc.com

     8
         FOR THE DEFENDANT DR. RALPH LISSAUR:
     9
                    WILSON ELSER
    10              BY: MARTY B. READY, ESQ.
                    401 West A Street, Suite 1900
    11              San Diego, California 92101
                    619.321.6200
    12              Marty.ready@wilsonelser.com

    13
         FOR THE DEFENDANT DALE WEIDENTHALER:
    14
                    LAW OFFICE OF JOSEPH T. KUTYLA
    15              BY: JOSEPH T. KUTYLA, ESQ.
                    10620 Treena Street, Suite 230
    16              San Diego, California 92131
                    858.345.9560
    17              Jtklaw@outlook.com

    18
         FOR THE DEFENDANT AMANDA DANIELS:
    19
                    LOTZ, DOGGETT & RAWERS, LLP
    20              BY: JEFFREY S. DOGGETT, ESQ.
                    101 West Broadway, Suite 1110
    21              San Diego, California 92101
                    619.233.5565
    22              Jdoggett@ldr.law.com

    23

    24

    25

                      Peterson Reporting Video & Litigation Services        3

                                       Exhibit B
Case 3:17-cv-01154-LAB-AGS Document 164-2 Filed 05/08/20 PageID.3300 Page 5 of 10

                               Amanda Daniels 8/24/2018


     1                A P P E A R A N C E S (CONTINUED)

     2

     3   FOR THE DEFENDANT:

     4              OFFICE OF COUNTY COUNSEL
                    BY: CHRISTOPHER J. WELSH, ESQ.
     5              1600 Pacific Highway, Room 355
                    San Diego, California 92101
     6              619.557.4039
                    Christopher.welsh@sdcounty.ca.gov
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

                      Peterson Reporting Video & Litigation Services        4

                                       Exhibit B
Case 3:17-cv-01154-LAB-AGS Document 164-2 Filed 05/08/20 PageID.3301 Page 6 of 10

                                Amanda Daniels 8/24/2018


     1                                 I N D E X

     2

     3    WITNESS:   AMANDA DANIELS

     4    EXAMINATION                                                       PAGE

     5    BY MR. MORRIS:                                                  6, 125

     6    BY MR. KUTYLA:                                                     122

     7    BY MR. WELSH:                                                 115, 128

     8                             E X H I B I T S

     9

    10   PLAINTIFFS'                                                        MARKED

    11   1     San Diego Sheriff's Department Medical Chart,                  33

    12         Bates stamped SDSO000158, dated 5/31/16

    13   2     San Diego Sheriff's Department Medical Chart,                  87

    14         Dr. Lissaur's encounter notes, dated 5/30/16

    15   3     San Diego Sheriff's Department Medical Chart,                  95

    16         Dr. Lissaur's note dated 5/30/16

    17   4     Document entitled "SAFE-T"                                     99

    18   5     Copy of text messages                                         101

    19

    20

    21   DEFENDANTS'                                                       MARKED

    22   6     San Diego Sheriff's Department Medical Chart,                 128

    23         Dr. Lissaur's note, entry date 5/28/16

    24   ///

    25   ///

                       Peterson Reporting Video & Litigation Services                5

                                        Exhibit B
Case 3:17-cv-01154-LAB-AGS Document 164-2 Filed 05/08/20 PageID.3302 Page 7 of 10

                               Amanda Daniels 8/24/2018


     1   BY MR. MORRIS:

     2         Q.   Just your layman's understanding of what is

     3   written here.

     4         A.   Based on what he wrote, yes, that it was going

     5   to -- maybe a lawsuit would ensue.

     6         Q.   And that lawsuit would result in something that

     7   was going to cost the County?

     8              MR. DOGGETT:      Calls for speculation.

     9   BY MR. MORRIS:

    10         Q.   Is that your understanding?

    11         A.   Yes.

    12         Q.   And then you wrote, "Do you have access to my

    13   note?   I put safety cell was discussed.           I don't want

    14   someone getting rid of it."        Why would you think that

    15   there would be a potential of someone deleting your note

    16   referencing a safety cell?

    17         A.   I just wanted to cover myself.

    18         Q.   Had that been something you were aware of in

    19   the past where in situations like this notes had been

    20   deleted?

    21         A.   No.

    22         Q.   Did you have a fear that somebody could delete

    23   your note?

    24         A.   I wanted to be sure that I had access to my

    25   note so that I was covered.

                      Peterson Reporting Video & Litigation Services       107

                                       Exhibit B
Case 3:17-cv-01154-LAB-AGS Document 164-2 Filed 05/08/20 PageID.3303 Page 8 of 10

                                Amanda Daniels 8/24/2018


     1         Q.   Well, you wrote, "I don't want someone getting

     2   rid of it."    Did you have a fear that somebody could get

     3   rid of it?

     4         A.   I don't know if that's possible or not.

     5         Q.   But you wanted to make sure it wasn't gotten

     6   rid of?

     7         A.   Yes.

     8         Q.   And looking at the notes that we've seen in

     9   this case, do those notes fairly and accurately represent

    10   the notes as you entered them on the day you saw

    11   Mr. Moriarty?

    12         A.   Yes.

    13         Q.   So even though you had a fear of someone

    14   getting rid of your note, you looked at your note and it

    15   reflects the note that you actually entered that day.

    16   Fair enough?

    17         A.   Yes.

    18         Q.   He wrote, "I can't right now.            I'll talk to

    19   Jeanette when she comes in and have her get it."               Do you

    20   know who Jeanette is in this context?

    21         A.   Yes.

    22         Q.   Who is that?

    23         A.   An admin person.

    24         Q.   And then he wrote, "I read the whole history

    25   with this guy.     He was supposed to go into a safety cell

                       Peterson Reporting Video & Litigation Services            108

                                        Exhibit B
Case 3:17-cv-01154-LAB-AGS Document 164-2 Filed 05/08/20 PageID.3304 Page 9 of 10

                               Amanda Daniels 8/24/2018


     1   I declare under penalty of perjury under the laws of the

     2   State of California that the foregoing is true and

     3   correct; that I have read my deposition and have made the

     4   necessary corrections, additions or changes to my answers

     5   that I deem necessary.

     6              Executed on this ______ day of ____________,

     7   2018.

     8

     9

    10

    11

    12

    13

    14
                                       _______________________________
    15                                 AMANDA DANIELS

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

                      Peterson Reporting Video & Litigation Services       133

                                       Exhibit B
Case 3:17-cv-01154-LAB-AGS Document 164-2 Filed 05/08/20 PageID.3305 Page 10 of 10

                                 Amanda Daniels 8/24/2018


     1              I, SANDRA NALLEY, Certified Shorthand Reporter

     2    for the State of California, do hereby certify:

     3

     4    That the witness in the foregoing deposition was by me

     5    first duly sworn to testify to the truth, the whole truth

     6    and nothing but the truth in the foregoing cause; that

     7    the deposition was taken by me in machine shorthand and

     8    later transcribed into typewriting, under my direction,

     9    and that the foregoing contains a true record of the

    10    testimony of the witness.

    11

    12    Dated:    This     th day of September, 2018, at Temecula,

    13    California.

    14

    15

    16

    17

    18                             _______________________________
                                            SANDRA NALLEY
    19                                      CSR NO. 13607

    20

    21

    22

    23

    24

    25

                        Peterson Reporting Video & Litigation Services     134

                                         Exhibit B
